Case 2:20-cr-00055-MLCF-KWR Document 1 Filed 06/26/20" Page 1 of 10

PANO
Us DBT EE| COURT
peer ay ASIRET OF LA.

7020 JUN 2b Pu tT i

CAROL L. MICHEL
CLERK

vi

©?

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA E FE LO N Y

UNITED STATES OF AMERICA

VERSUS

JASON R. WILLIAMS — (01)
NICOLE E. BURDETT = (02)

&

+ oe &

CRIMINAL ND 0 ois 6 Q 0 5 5
SECTION: SECT. FMAG. \

VIOLATION: 18 U.S.C. § 371
26 U.S.C. § 7206(2)
31 U.S.C. § 5331
31 U.S.C. § 5332

INDICTMENT

THE FEDERAL GRAND JURY CHARGES:

A. INTRODUCTION

At all times relevant to this Indictment:

tL. Jason R. Williams is the owner of Jason Rogers Wiliams & Associates,

LLC Law Firm (“JRWA”), located in New Orleans, Louisiana.

Process
~* Dktd
— CtRmDep
__. Doc. No.

 

“Prose ox

 

 
Case 2:20-cr-00055-MLCF-KWR Document 1 Filed 06/26/20" Page 2 of 10

2. Nicole E. Burdett works at JRWA as an attorney and also performed
administrative functions for the firm. Burdett was responsible for, among other
administrative assignments, paying the law firm bills, receiving client payments, and
inputting and maintaining the firm’s books and records in QuickBooks and other
software programs.

3. The Internal Revenue Service (“IRS”) was an agency of the United
States Department of Treasury responsible for enforcing and administering the
federal tax laws of the United States, and collecting taxes owed to the United States.
The Financial Crimes Enforcement Network (“FinCEN”) was a bureau within the
United States Department of Treasury.

4. Title 31, United States Code, Section 5331 and Title 31 Code of
Federal Regulations, Section 103.30 required any person involved in a trade or
business to file a form, known as Form 8300, with FinCEN, with respect to any
cash transaction in which the person receives more than $10,000 in United States
currency.

5. The IRS and FinCEN were responsible for collecting and
maintaining reports of persons receiving cash payments in excess of $10,000. All
persons who, in the course of their business, received more than $10,000 cash in
a single transaction or two or more related transactions, must file with the IRS
and FinCEN a Form 8300 within fifteen (15) days of receiving the cash. "Persons"
included an individual, corporation, partnership, trust, estate, association, or

company. Sales transactions cannot be divided into multiple transactions in order

bo
Case 2:20-cr-00055-MLCF-KWR Document 1. Filed 06/26/20’ Page 3 of 10

to avoid a reporting requirement. The recipient of the cash must furnish the other
party from whom the cash is received a written statement by January 31 of the year
following the transaction. This statement must include the party’s name, address,
contact person, and telephone number of the business filing Form 8300, the aggregate
amount of reportable cash the business was required to report to the IRS, and that
the business provided this information to the IRS.

COUNT 1

CONSPIRACY TO DEFRAUD THE UNITED STATES
[18 U.S.C. § 371]

6. The factual allegations contained in paragraphs 1-5 of the Introduction
section of this Indictment are re-alleged and incorporated herein.

7. Beginning sometime in 2011 and continuing through 2019 in the
Eastern District of Louisiana, and elsewhere, the defendants, JASON R. WILLIAMS
and NICOLE E. BURDETT, and others, both known and unknown to the Grand Jury,
did unlawfully, voluntarily, intentionally and knowingly combine, conspire and agree
together and with each other to defraud the United States for the purpose of
impeding, impairing, obstructing and defeating the lawful government functions of
the Internal Revenue Service of the Treasury Department in the assessment,
computation, assessment and collection of revenue: to wit, income taxes.

B. MANNER AND MEANS BY WHICH THE CONSPIRACY WAS CARRIED
OUT.
8. It was part of the manner and means of the conspiracy that during this

conspiracy, the defendants, JASON R. WILLIAMS and NICOLE E. BURDETT, and
Case 2:20-cr-00055-MLCF-KWR Document 1 Filed 06/26/20 Page 4 of 10

others, both known and unknown to the Grand Jury, aided and assisted in the
preparation and electronic filing of false and fraudulent IRS Forms 1040, U.S.
Individual Income Tax Returns, for tax years 2013 through 2017, for JASON R.
WILLIAMS.

9: It was further part of the manner and means of the conspiracy that the
defendants, JASON R. WILLIAMS and NICOLE E. BURDETT, and others, both
known and unknown to the Grand Jury, falsified and assisted in falsifying JASON R.
WILLIAMS’ 1040 tax returns for the years 2013 through 2017 by falsely and
fraudulently overstating Schedule C (Profit and Loss from a Business) expenses.

10. It was further part of the manner and means of the conspiracy that the
defendants, JASON R. WILLIAMS and NICOLE E. BURDETT, and others, both
known and unknown to the Grand Jury, used and caused others to electronically file
the false and fraudulent 2013 through 2017 Form 1040 returns with the IRS.

11. It was further part of the manner and means of the conspiracy that as
attorneys at the JRWA firm, JASON R. WILLIAMS and NICOLE E. BURDETT
would, on occasion, receive cash payments from clients. At times, these cash
payments exceeded ten thousand dollars ($10,000.00). Although they were required
to file a Form 8800 relating to those cash payments, they failed to do so. On some
occasions, they also failed to include cash payments in the firms’ QuickBooks.

12. It was further part of the manner and means of the conspiracy that
JASON R. WILLIAMS and NICOLE E. BURDETT provided the false and inaccurate

QuickBooks to the tax return preparer for preparation of tax returns.

4
Case 2:20-cr-00055-MLCF-KWR Document 1. Filed 06/26/20 Page 5 of 10

13. It was further part of the manner and means of the conspiracy that by
filing and assisting in filing the false and fraudulent tax returns for tax years 2013
through 2017, JASON R. WILLIAMS had a reduced tax liability of not less than two
hundred thousand dollars ($200,000.00).

C. OVERTS ACTS COMMITTED IN FURTHERANCE OF THE
CONSPIRACY

To accomplish the objectives of the conspiracy in the Eastern District of
Louisiana, and elsewhere, and in furtherance thereof, the defendants, JASON R.
WILLIAMS and NICOLE E. BURDETT, and others, both known and unknown to the
Grand Jury, committed, among other acts, the following overt acts in furtherance of
the conspiracy:

14. In 2011, JASON R. WILLIAMS and NICOLE E. BURDETT met with a
tax preparer (“H.T.”) and told him that they wanted to reduce JASON R. WILLIAMS’
tax liability. JASON R. WILLIAMS had a long history of owing taxes to the IRS and
of not paying the IRS in a timely manner. JASON R. WILLIAMS and NICOLE E.
BURDETT requested that the tax preparer amend previously filed returns to reduce
JASON R. WILLIAMS’ tax liability.

15. NICOLE E. BURDETT then compiled the QuickBooks information for
JRWA for each of the relevant tax years (2013-2017), which included the personal
expenses of JASON R. WILLIAMS.

16. NICOLE E. BURDETT then delivered some of the QuickBooks

information and other documentation to the tax preparer for each of the pertinent tax
Case 2:20-cr-00055-MLCF-KWR Document 1. Filed 06/26/20. Page 6 of 10

years, so that JASON R. WILLIAMS’ tax returns could be prepared for the years
2013-2017.

17. In the course of preparing the returns, NICOLE E. BURDETT, in
consultation with JASON R. WILLIAMS provided information for preparation of the
returns. When a draft of the tax return was prepared, NICOLE E. BURDETT would
have conversations with the tax preparer about the return. During these
conversations, NICOLE E. BURDETT would tell the return preparer that she would
have to discuss the tax liability amount with JASON R. WILLIAMS before giving
final approval.

18. Throughout the conspiracy, NICOLE E. BURDETT, after consulting
with JASON R. WILLIAMS, would instruct the tax preparer to increase the business
expenses on the Schedule C, in order to further reduce JASON R. WILLIAMS’ tax
liability.

19. After JASON R. WILLIAMS and NICOLE E. BURDETT were satisfied
with the tax liability amount computed by the tax preparer, the tax preparer would
then be instructed to electronically file the returns with the Internal Revenue Service.

All in violation of Title 18, United States Code, Section 371. [18 U.S.C. § 371].
Case 2:20-cr-00055-MLCF-KWR Document 1. Filed 06/26/20 Page 7 of 10

COUNTS 2-6
AIDING AND ASSISTING IN THE PREPARATION AND PRESENTATION
OF FALSE AND FRAUDULENT RETURNS, STATEMENTS OR OTHER
DOCUMENTS
[26 U.S.C. § 7206(2)]

20. The factual allegations contained in paragraphs 1-5 of the Introduction
section of this Indictment are re-alleged and incorporated as though fully set forth
herein.

21. That on or about the dates hereinafter set forth in the Eastern District
of Louisiana, the defendants, JASON R. WILLIAMS and NICOLE E. BURDETT, did
willfully aid and assist in, and procure, counsel, and advise the preparation and
presentation to the Internal Revenue Service, of U.S. Individual Income Tax Returns,
Forms 1040, either individual or joint, for the taxpayers in calendar years hereinafter

specified. The returns were false and fraudulent as to material matters, in that they

contained false and fraudulent business expenses as set forth in the chart below:

 

 

 

 

 

 

 

 

 

 

 

 

APPROXIMATE
AMOUNT OF
COUNT | ee ean. | TAXPAYER | \eap | FALSE
SCHEDULE C
BUSINESS
EXPENSES
2 10/15/2014 Jason R. Williams | 2013 $200,00.00
and Spouse
3 10/17/2015 Jason R. Williams | 2014 $90,000.00
and Spouse
4 10/17/2016 Jason R. Williams 2015 $170,000.00
5 06/17/2017 Jason R. Williams 2016 $140,000.00
6 05/15/2018 Jason R. Williams 2017 $120,000.00

 

All in violation of Title 26, United States Code, Section 7206(2). [26 U.S.C. § 7206(2)].
Case 2:20-cr-00055-MLCF-KWR Document 1 Filed 06/26/20 Page 8 of 10

COUNTS 7-11

FAILURE TO FILE FORMS 8300 RELATING TO CASH RECEIVED IN
TRADE OR BUSINESS
[31 U.S.C. §§ 5331 & 5322]

22. The factual allegations contained in paragraphs 1-5 of the Introduction
section of this Indictment are re-alleged and incorporated as though fully set forth
herein.

On or about the dates listed below, the defendants, JASON R.
WILLIAMS and NICOLE E. BURDETT, in the Eastern District of Louisiana and
elsewhere, received more than $10,000 in currency in connection with transactions
relating to the payment of fees for legal services by the clients identified by the initials
below and did cause and attempt to cause Jason Rogers Williams & Associates, LLC
Law Firm, a non-financial trade or business, to willfully fail to file reports, to wit:

Forms 8300 with FinCEN as prescribed by the applicable statute and regulations:

 

 

 

 

 

 

 

 

 

 

COUNT DATE AMOUNT | PAYOR/CLIENT
7 06/27/2017 $11,116.00 K.F.
8 08/23/2017 $10,000.00 J.K.
01/09/2018 $_5,000.00
$15,000.00
9 01/04/2018 $15,000.00 AJ.
10 01/29/2018 $10,500.00 D.B.
11 01/26/2018 $ 3,000.00 L.D.
02/16/2018 $ 1,900.00
08/01/2018 $ 2,000.00
08/06/2018 $_ 8,000.00
$14,900.00

 

 
Case 2:20-cr-00055-MLCF-KWR Document 1 Filed 06/26/20 Page 9 of 10

All in violation of Title 31, United States Code, Sections 5331 and 5322 and Title 31, Code

of Federal Regulations, Part 103, Section 103.30. [31 U.S.C. §§ 5331 and 5322].

 

WILLIAM P. BARR
United States Attorney General

DAVID C. JOSEPH
United States Attorney
Western District of Louisiana

Bul lo

KELLY P. UEBINGER, (Bar No. 21028)
Assistant United States Attorney

800 Lafayette Street, Suite 2200
Lafayette, LA 70501

Telephone: (337) 262-6618

a

DAVID AYO, (Bar No. 28868)
Assistant United States Attorney
800 Lafayette Street, Suite 2200
Lafayette, LA 70501

Telephone: (337) 262-6618

 
Case 2:20-cr-00055-MLCF-KWR Document 1 Filed 06/26/20 Page 10 of 10

 

ADUO}JY SIJBIS PIU JUBISISSY

 

 

 

 

UAONIAAN “d ATTA 2 Z
Be S$ ye
oe ym
~2 ~----------~---_— ave
av
fo App ~ oO ~ S1YY LAND uado Ul paji.f

 

TEES PUL TEES SUOTIIIS “D'S “TE APLL
(Z)90ZL HOINDIS “D'S'N “97 OVLL
IL€ 401999 “D'S ‘81 OVLL ‘NOLLWTOIA

 

SSUNISNE WO ACVALL
NI (WAIMOUaA HSVOD OL ONILV TA 00¢8 SAMOA
aa OL TAA TVA Pur “SLNAWNDOd UAH.LO
UO SLINAWALV.LS ‘SNUN.LAY INATAGAVaa GNV
AS Ta V dO NOILVINASAUd GNV NOLLVUVdiad
HHL NI DNILSISSV GNV ONIGIY ‘SA.LV.LS GALINA
QHL GAVaAAd OL AOVUIdSNOOD WON LNAALOIGNI

INGWALLOIGNI
LLANE “A ATOOIN PLY SINVIT TIAN Ul NOSVP

 

 

“SA

VOINHIANYV AO SAULVLS GALINDO AHL

 

 

UOISIAIG] yearuna
euvISnOT fO JI1dJSIG (IO|SP]

LANG) LIRALSIG SALVIS GALINA

 

 

‘ON

ve-GgO WHOS
